DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-23 are Cancelled.

The IDS Form (SB08) submitted on 27 November 2019 and 20 January 2021 have been considered.

Allowable Subject Matter
Claims 24-43 are allowed.
The closest prior art neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The closest prior art Jiang (WO #2017/015887) in view of Dijkman et al. (US PGPUB #2016/0239706) further in view of Choi (US PGPUB #2016/0155049), and Wu et al. (A Light CNN for Deep Face Representation with Noisy Labels) fails to teach an apparatus comprising:
at least one processor; and
at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform:
store convolutional artificial neural network information comprising at least one filter definition,
generate, from a preceding layer, a convolutional result of a succeeding layer of the artificial neural network in accordance with the at least one filter definition, and
generate, from the convolutional result, an activation result of the succeeding layer by using an activation function, the activation function taking three arguments, the three arguments being derived from the convolutional result.

These limitations, in combination with the remaining limitations of independent Claims 24, 34, and 43 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651